Citation Nr: 1038588	
Decision Date: 10/14/10    Archive Date: 10/22/10

DOCKET NO.  09-02 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for a disability manifested 
by fevers.

2.  Entitlement to service connection for a left leg disability.

3.  Entitlement to service connection for a right leg disability.

4.  Entitlement to service connection for a skin disability (to 
include lumps on the body), to include as due to herbicide 
exposure.

5.  Entitlement to an initial rating in excess of 50 percent for 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and HMJ


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from October 
1968 to July 1971, to include service in the Republic of Vietnam.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions rendered by the St. Paul, Minnesota, 
Regional Office (RO) of the Department of Veterans Affairs (VA).  
A Board hearing was held at the RO before the undersigned in May 
2010, and a transcript of this hearing is of record.  In May 2010 
and August 2010, the Veteran submitted additional evidence that 
was not reviewed by the RO.  However, he waived RO consideration 
of such evidence, permitting the Board to consider such records 
in the first instance.  See 38 C.F.R. § 20.1304(c).  Hence, the 
additional evidence is being considered.

The issues of entitlement to service connection for a skin 
disability and entitlement to increased ratings for PTSD and 
tinnitus are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required on his part.




FINDINGS OF FACT

1.  The Veteran is not shown to have a chronic disability 
manifested by fevers.

2.  Right and left leg disabilities were not manifested in 
service, but were initially demonstrated many years after 
service; a preponderance of the evidence is against a finding 
that any current leg disability is related to the Veteran's 
military service.


CONCLUSIONS OF LAW

1.  A disability manifested by fevers was not incurred in or 
aggravated by military service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303 (2010).

2.  A right leg disability was not incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. § 3.303 (2010).

3.  A left leg disability was not incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  38 
C.F.R. § 3.159(b)(1) (including as amended effective May 30, 
2008, 73 Fed. Reg. 23353 (Apr. 30, 2008)).  VCAA notice should be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

Regarding the claims of service connection decided herein, the 
provisions of the VCAA have been fulfilled by information 
provided to the Veteran by correspondence dated in December 2007.  
That letter notified the Veteran of VA's responsibilities in 
obtaining information to assist in completing his claims and 
identified the Veteran's duties in obtaining information and 
evidence to substantiate his claims.  Such correspondence also 
informed the Veteran of how VA establishes disability ratings and 
effective dates.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)), Quartuccio, supra, Pelegrini, supra.  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson 
(Mayfield II), 20 Vet. App. 537 (2006).

Regarding the duty to assist, the Veteran's service treatment 
records (STRs) and service personnel records are associated with 
his claims file, and pertinent, available post-service treatment 
records have been secured.  Notably, records in the claims file 
of any VA treatment the Veteran received prior to 1980 may be 
incomplete.  The Veteran has reported on several occasions that 
he received treatment at the VA Medical Center (VAMC) in 
Minneapolis, Minnesota, from 1971 to 1979.  After unsuccessful 
attempts to obtain these records in April, June and September 
2009, the RO in October 2009 made a Formal Finding that any of 
the Veteran's Minneapolis VAMC treatment records from 1971 to 
1979 are unavailable.  The Veteran was informed of this in an 
October 2009 letter and a December 2009 Supplemental Statement of 
the Case and was given an opportunity to submit any records in 
his possession (he has no such records).  Moreover, the Veteran 
also attempted to obtain these records after his May 2010 Board 
hearing, but was not successful.  All efforts to secure those 
clinical records were exhausted, and further attempts in this 
regard would futile.  The Veteran has not identified any other 
pertinent evidence that remains outstanding. 

The Board also finds that no additional development, as for 
medical opinions or examinations is necessary.  Specifically, the 
Board has considered whether an examination to determine nexus 
was necessary with respect to the claim of service connection for 
a disability manifested by fevers, and found that because no 
evidence of disability was presented, an examination was not 
necessary.  38 C.F.R. § 3.159(c)(4).  Moreover, regarding the 
claims of service connection for right and left leg disabilities, 
there is no medical evidence of findings of such disability until 
many years after the Veteran's military service.  Moreover, no 
lay evidence of record credibly establishes continuity of 
symptomatology.  The Board recognizes that the threshold for 
whether a present disability may be related to service is a low 
one.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  However, 
under the circumstances of this case, even such low threshold has 
not been met.

Law and Regulations - Service Connection

Service connection may be granted for disability due to disease 
or injury incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.

Service connection may also be granted for any disease initially 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).

In general, in order to prevail on the issue of service 
connection, there must be medical evidence of a current 
disability; medical or, in certain circumstances, lay evidence of 
in-service incurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury.  See Hickson 
v. West, 12 Vet. App. 247 (1999).  The determination as to 
whether these requirements are met is based on an analysis of all 
the evidence of record and an evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 
C.F.R. § 3.303(a).

In the absence of proof of a present disability (and, if so, of a 
nexus between that disability and service), there can be no valid 
claim for service connection.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  This principle has been repeatedly reaffirmed 
by the Federal Circuit, which has stated that "a veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service and 
the disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence 
is assembled, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
veteran prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which case 
the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

The Board notes that it has reviewed all of the evidence in the 
Veteran's claims files, with an emphasis on the evidence relevant 
to this appeal.  Although there is an obligation to provide 
reasons and bases supporting its decision, there is no need to 
discuss, in detail, every piece of evidence of record.  Gonzales 
v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA 
must review the entire record, but does not have to discuss each 
piece of evidence).  Hence, the Board will summarize the relevant 
evidence where appropriate and the analysis below will focus 
specifically on what the evidence shows, or fails to show, as to 
the claims.

Factual Background and Analysis - Disability Manifested by Fevers

The Veteran's STRs, including a June 1971 Separation Examination 
Report, are silent for any history, complaints, findings, 
treatment, or diagnosis of a disability manifested by fevers.  

Post-service VA and private medical evidence is similarly 
negative for any findings, treatment, or diagnosis of a 
disability manifested by fevers.  The Veteran was noted to have a 
fever in a 1997 private record, but the complaints and treatment 
referred to leg problems.  This being an isolated finding of 
fever, such record fails to demonstrate chronic disability.

In this case, there is absolutely no evidence of record in the 
claims folder of a chronic disability manifested by fevers.  
Accordingly, service connection for such disability is not 
warranted.  See Brammer, supra.

The Veteran testified that he has experienced a fever once a year 
(between December and January), every year, since his military 
service.  He stated that has the fever for four or five days.  He 
indicated that he has not received treatment for these fevers 
since his discharge.  

With respect to whether the Veteran's own testimony can establish 
a current disability here, in Jandreau v. Nicholson, 492 F. 3d 
1372 (Fed. Cir. 2007), the Federal Circuit determined that lay 
evidence can be competent and sufficient to establish a diagnosis 
of a condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will be 
competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for example, 
a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional. The relevance of lay evidence is not 
limited to the third situation, but extends to the first two as 
well. Whether lay evidence is competent and sufficient in a 
particular case is a fact issue.

In this case, the criteria under Jandreau have not been met.  
Thus, current disability has not been established either through 
the clinical record or the Veteran's own statements.  Thus, the 
claim must fail.  

In reaching the above conclusion, the Board has considered the 
benefit of the doubt doctrine; however, as the preponderance of 
the evidence is against the claim, that doctrine does not apply.  
See 38 U.S.C.A. § 5107(b).

Factual Background - Right and Left Leg Disabilities

The Veteran's STRs, including a June 1971 Separation Examination 
Report, are negative for any complaints or findings related to a 
leg disability.

Post-service, private treatment records from Marlborough Hospital 
dated in July 1997 note complaints of swelling, warmth and red 
streaking in the right foot that he noticed the previous day.  
Since that time, the symptoms spread up his leg. He denied any 
previous history of infection or coagulation problems.  The 
impression was cellulitis with lymphangitis of the right leg.  
Antibiotics were prescribed.

VA treatment records dated in July and August 2002 note that the 
Veteran was seen with complaints of right toe swelling.  He 
reported that swelling in his right foot and leg began five years 
ago.  Objective findings were normal.

At his May 2010 Board hearing, the Veteran testified that his leg 
disabilities manifested themselves primarily as swelling.  He 
reported that his feet would swell so badly that he was unable to 
put on his boots.  During service, he was able to put on his 
boots, but was unable to lace them properly.  In addition, his 
legs would hurt when he walked.  Since service, the problem had 
worsened. 

The medical evidence of record shows that the Veteran has been 
seen for complaints of swelling in his lower extremities.  
However, as noted above, the Veteran's STRs are silent for any 
such complaints or diagnosis of a leg disability, and separation 
examination was normal.  The first medical evidence of such 
disability is more than 26 years after service.  Such a long 
interval of time between service separation and the earliest 
documentation of the disease is, of itself, a factor weighing 
against a finding of service connection.  See Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000).  

The Board has considered the Veteran's own statements to the 
effect that he currently has right and left leg disabilities that 
were incurred during his military service.  He is competent to 
report observable symptoms, and thus such statements could 
potentially show continuity of symptoms such as to enable a grant 
of service connection.  However, his statements as to continuity 
are not deemed credible here.  Again, his feet were objectively 
normal on separation.  Moreover, he did not raise a claim 
referable to his feet until 2007, decades after discharge.  If he 
had been experiencing continuous foot problems since service it 
is reasonable to expect that he would have initiated a claim much 
sooner.  Thus, continuity of symptomatology has not been 
established by either the clinical record or the Veteran's own 
statements.  

The evidence of record also does not include any medical opinion 
finding that the Veteran currently has a disability of either leg 
that is (or might be) related to his service, and does not 
suggest that such disability might be related to his service.  
The Veteran himself believes that his foot disorder were caused 
by his active service.  In this regard, the Board acknowledges 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), in which 
it was held a lay person may speak as to etiology in some limited 
circumstances in which nexus is obvious merely through lay 
observation, such as a fall leading to a broken leg.  Here, 
however, the question of causation extends beyond an immediately 
observable cause-and-effect relationship and, as such, the 
Veteran is not competent to address etiology in the present case.

The Board has considered the benefit of the doubt doctrine; as 
the preponderance of the evidence is against the Veteran's 
claims, that doctrine does not apply.  Accordingly, the claims 
must be denied




ORDER

Service connection for a disability manifested by fevers is 
denied.

Service connection for a right leg disability is denied.

Service connection for a left leg disability is denied.


REMAND

Skin Disability

The Veteran contends that he has a skin disorder due to his 
military service, to include exposure to Agent Orange therein.

The Veteran's DD Form 214 notes that he served in Vietnam from 
April 1969 to April 1970.  STRs note that the Veteran reported a 
history of frequent boils on a March 1968 Induction Report of 
Medical History.  Subsequent STRs, including a June 1971 
Separation Examination Report, are negative for complaints or 
findings of a skin disability.  Post-service medical evidence 
includes VA treatment records dated in 1981 which note the 
Veteran's complaints of skin disability.  The diagnosis in May 
1981 was keratoderma of the hands.  Private treatment records 
dated in December 1995 note that the Veteran was being treated 
for shingles/herpes zoster.  An August 2002 VA treatment record 
wherein the Veteran reported having bumps over his body that last 
a few weeks and resolve on their own.  Examination revealed one 
lipoma on his forearm.  An August 2009 VA treatment record notes 
that the Veteran was seen for a mass on his left hand.  He 
reported a history of what were believed to be benign lesions of 
the upper extremities.  The impression was left hand Dupuytren's 
nodule.

The Veteran has not yet been scheduled for a VA examination in 
conjunction with his claim.  Given his contentions and the 
numerous records of skin treatment following service, beginning 
as early as 1981, and an examination should be arranged to 
determine the current nature and etiology of any skin disorders 
present.

PTSD

One of the matters the Board must address is which issue or 
issues are properly in appellate status.  An appeal to the Board 
is initiated by a Notice of Disagreement (NOD) and completed by a 
substantive appeal after a Statement of the Case (SOC) is 
furnished.  In essence, the following sequence is required: There 
must be a decision by the RO; the claimant must timely express 
disagreement with the decision; VA must respond by issuing a SOC; 
and finally the claimant, after receiving the SOC, must complete 
the process by stating his argument in a timely-filed substantive 
appeal.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.201, 
20.202, and 20.203.

In November 2008, the Veteran was awarded service connection for 
PTSD; a 30 percent rating was assigned, effective February 1, 
2007.  He was informed of that decision in December 2008.  In 
January 2009, the Veteran submitted a timely NOD with the rating 
assigned.  In a March 2009 rating decision, the rating for PTSD 
was increased to 50 percent, effective February 1, 2007.  
(Although the March 2009 rating decision informed the Veteran 
that the 50 percent award constituted a complete grant of his 
appeal, the Board notes that the initial rating assigned to the 
Veteran's service-connected PTSD is not the maximum rating 
available for this disability.  Because the Veteran has not 
withdrawn his claim, this claim remains in appellate status.  See 
AB v. Brown, 6 Vet. App. 35 (1993).)  No subsequent SOC has been 
issued.  

Under Manlincon v. West, 12 Vet. App. 238 (1999), the Board must 
instruct the RO that the above issue remains pending in appellate 
status (see 38 C.F.R. § 3.160(c)) and requires further action.  
It is noteworthy that the claim is not before the Board at this 
time and will be before the Board only if the Veteran timely 
files a substantive appeal.



Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should issue an appropriate 
SOC in the matter of entitlement to an 
initial rating in excess of 50 percent for 
PTSD.  The SOC should be sent to the 
Veteran and he must be advised of the time 
limit for filing a substantive appeal.  If 
the appeal is timely perfected, this matter 
should be returned to the Board.

2.  The AMC/RO should contact the Veteran 
and obtain the names and addresses and 
approximate dates of treatment of all 
medical care providers, VA and non-VA, who 
treated him for a skin disability.  After 
the Veteran has signed the appropriate 
releases, all outstanding treatment records 
should be obtained and associated with the 
claims folder.  All attempts to procure 
records should be documented in the file.  
If the AMC/RO cannot obtain records 
identified by the Veteran, a notation to 
that effect should be inserted in the file.  
The Veteran and his representative are to 
be notified of unsuccessful efforts in this 
regard, in order to allow the Veteran the 
opportunity to obtain and submit those 
records for VA review.

3.  The Veteran should be afforded a VA 
dermatology examination to determine the 
nature and etiology of any current skin 
disability.  Any necessary tests or studies 
must be completed.  Prior to the 
examination, the claims folder and a copy 
of this remand must be made available to 
the physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in the 
report of the examiner.

The examiner should note whether the 
Veteran currently has a skin disability.  
If the Veteran is found to have such 
disability, then, based on review of the 
Veteran's pertinent medical history and 
with consideration of sound medical 
principles, the examiner should provide an 
opinion responding to the following:

Is it at least as likely as not (50 percent 
or better probability) that any current 
skin disability is related to the Veteran's 
military service, to include exposure to 
herbicides therein?

The examiner must explain the rationale for 
all opinions given.  If the examiner cannot 
respond without resorting to speculation, 
he should explain why a response would be 
speculative.

4.  Then, the AMC/RO is to re-adjudicate 
the claim of entitlement to service 
connection for a skin disability.  If it 
remains denied, the AMC/RO should issue an 
appropriate supplemental statement of the 
case, and afford the Veteran and his 
representative the opportunity to respond.  
The case should then be returned to the 
Board, if in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

						(CONTINUED ON NEXT PAGE)





This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).



______________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


